


EXHIBIT 10.3
WMS INDUSTRIES INC.
800 South Northpoint Boulevard
Waukegan, IL 60085
 


 
 


 
 
July 1, 2008
 


Mr. Orrin Edidin
c/o WMS INDUSTRIES INC.
800 South Northpoint Boulevard
Waukegan, IL 60085


 
Dear Orrin:
 
 
Reference is made to the Executive Employment Agreement between you and WMS
Industries Inc., dated February 18, 2005, as amended (the “Employment
Agreement”).  The Employment Agreement is hereby further amended as follows:
 
 
1. Paragraph 2 of the Employment Agreement is deleted and replaced in its
entirety with the following:
 


“The Corporation hereby employees Executive as an executive of the Corporation
to perform services as the President and to perform such other duties on behalf
of the Corporation and its subsidiaries as the Chief Executive Officer or the
Board of Directors of the Corporation may from time to time determine relating
to matters appropriate for a senior executive of the Corporation.”
 
2. The phrase “Chief Executive Officer, President or the Board of Directors of
the Corporation” and the phrase “Chief Executive Officer, President and the
Board of Directors of the Corporation” in Paragraphs 3 and 4.2 and elsewhere in
the Employment Agreement are modified to read “Chief Executive Officer or the
Board of Directors of the Corporation” and “Chief Executive Officer and the
Board of Directors of the Corporation”, respectively.
 


 
3. Section 4.4 of the Employment Agreement is hereby amended by adding the words
“within 30 days after the date of Executive’s termination of employment,” at the
beginning of clause (i) in the first sentence of said section.


4. Section 4.4 of the Employment Agreement is further hereby amended by
substituting the following language as the introductory phrase to clause (ii) in
the first sentence of said section:

 
“within 30 days after the Corporation publicly announces its audited results for
the fiscal year in which the date of termination occurs, and in no event later
than the 15th day of the third month following such fiscal year,”


5. Section 4.4 of the Employment Agreement is further amended by substituting
the following language for clause (iii)(A) of said section:
 
 “Executive’s annual base salary on date of termination and”
 


6. Section 4.4 of the Employment Agreement is hereby further amended by adding
the following sentences at the end thereof:


 
“The Corporation can only elect to accelerate any of the installment payments
required to be made pursuant to clause (iii) or the single lump sum payment to
be made pursuant to clause (iv) of the first sentence of this Section 4.4 that
would be paid on or before the later of (A) March 15th of the calendar year
following the calendar year in which Executive’s employment terminates, or (B)
the 15th day of the third month following the fiscal year of the Corporation in
which Executive’s employment terminates.  Each installment payable under clause
(iii) of the first sentence of this Section 4.4 shall be treated as the right to
a series of separate payments for purposes of the application of the
requirements of Code Section 409A.”
 
       7. The first sentence of Paragraph 5.1 of the Employment Agreement is
deleted and replaced in its entirety with “The Corporation shall pay to
Executive a base salary at the rate of $600,000 or such greater amount as the
Board of Directors of the Corporation shall from time to time determine.”


 
 

 
 
Mr. Orrin Edidin
July 1, 2008
Page 2
 
8. Section 6 of the Employment Agreement is hereby amended by adding the
following sentence thereto:


“The amount of expenses eligible for reimbursement in a calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.”


9. The reference to the “President” in Paragraph 8 of the Employment Agreement
is changed to “Chief Executive Officer”.


10. The phrase “and Gross-Up Payment” is added after the works “tax liability”
in the fourth sentence of Section 13.2.
 
        11. Section 13.2 of the Employment Agreement shall be amended by adding
the following two new sentences to the end of the fourth sentence thereof:


“Payment of the Gross-Up Payment shall be made by the Corporation within fifteen
business days following the later of (i) the Executive’s agreement with the
Gross-Up Payment and supporting calculations made by the Corporation’s
Accounting Firm or (ii) the final determination made by a nationally recognized
public accounting firm selected jointly by the Corporation’s Accounting Firm and
the Executive’s tax advisor, provided however that all Gross-Up Payments made
pursuant to this Section 13.2 shall be made no earlier than six months after the
date of Executive’s termination of employment.  In all instances, all Gross-Up
Payments must be made no later than the last day of the taxable year of the
Executive following the taxable year in which the Executive paid the related
taxes.”


 
12. The amendments set forth in this letter agreement shall be effective as of
July 1, 2008, notwithstanding any earlier date of execution of this letter
agreement by the parties.  Except as expressly modified herein, the terms and
conditions of the Employment Agreement shall remain in full force and effect.
 
 
Please indicate your agreement to the foregoing by signing this letter in the
place provided below.
 
 
Very truly yours,
 
 
WMS INDUSTRIES INC.
 
 


 
 
By: /s/ Brian R. Gamache
Brian R. Gamache
Chief Executive Officer
 
Accepted and Agreed to:
/s/ Orrin J. Edidin
Orrin J. Edidin



 
 

 
